Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of October 9,
2014 by and among InSite Vision Incorporated, a Delaware corporation having a
place of business at 965 Atlantic Avenue, Alameda, California 94501 (the
“Company”), Riverbank Capital Securities, Inc., broker-dealer, as placement
agent (the “Placement Agent”), and the undersigned purchasers (each, a
“Purchaser” and collectively, the “Purchasers”) of 12% Senior Secured Notes of
the Company, the form of which is attached hereto as Exhibit A (the “Notes”) and
recipients of warrants (“Warrants”) to purchase shares of common stock, par
value $0.01 per share (the “Common Stock”), of the Company.

W I T N E S S E T H:

WHEREAS, the Company desires to sell up to $15,000,000 in aggregate principal
amount of Notes (the “Maximum Commitment Amount”), and in connection therewith,
issue Warrants, to persons who qualify as “accredited investors” as defined in
Rule 501(a) of Regulation D (“Regulation D”) promulgated under the Securities
Act of 1933, as amended (the “Securities Act”), pursuant to an exemption
provided by Regulation D or pursuant to Section 4(a)(2) of the Securities Act;

WHEREAS, each Purchaser desires to commit to purchase up to the aggregate
principal amount of Notes as set forth on the signature page hereof (such
amount, with respect to each Purchaser, its “Commitment Amount”, and the
aggregate of all Commitment Amounts for all Purchasers that are parties to this
Agreement at any given time, the “Aggregate Commitment Amount”) and will receive
corresponding Warrants on the terms and conditions set forth in this Agreement;
and

WHEREAS, concurrently with the execution of this Agreement, (a) the Company and
U.S. Bank National Association (the “Collateral Agent”) are entering into a
Security Agreement, of even date herewith (the “Security Agreement”), and
(b) the Collateral Agent and the Purchasers are entering into a Collateral
Agency Agreement, of even date herewith (the “Collateral Agency Agreement”).

NOW, THEREFORE, in consideration of the promises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I. OFFERING; SUBSCRIPTION

1.1 The Offering. Subject to the terms and conditions of this Agreement, the
Company will offer to sell to persons who qualify as “accredited investors” as
defined in Rule 501(a) of Regulation D, pursuant to an exemption provided by
Regulation D or pursuant to Section 4(a)(2) of the Securities Act (the
“Offering”), Notes, which will be sold in minimum principal denominations of
$250,000 (or such other principal amount determined in the mutual discretion of
the Placement Agent and the Company), and in addition, in order to induce
Purchasers to purchase Notes, the Purchasers will receive Warrants to purchase
the number of



--------------------------------------------------------------------------------

shares of Common Stock determined in accordance with Section 1.4(c), which will
be exercisable for five years from the applicable Closing Date (as defined
below) in which the Warrant is issued, and will otherwise be in the form
attached hereto as Exhibit B. The Notes, the Warrants and the shares of Common
Stock issuable upon exercise of the Warrants (the “Warrant Shares”) are,
individually and collectively, referred to herein as the “Securities”.

1.2 Subscription; Commitment.

(a) Subject to the terms and conditions of this Agreement, each Purchaser,
severally and not jointly, hereby subscribes for and irrevocably commits to
purchase from the Company up to its Commitment Amount of aggregate principal
amount of Notes and will receive corresponding Warrants (the “Subscriptions”)
and the Company, subject to Section 1.3 below, agrees to sell such Notes and
issue Warrants to the Purchaser. Each Purchaser must complete and return a duly
executed, unaltered, and completed Confidential Purchaser Questionnaire in the
form of Schedule A attached hereto prior to or concurrently with the execution
of this Agreement.

(b) The Company shall have the right, at any time on or before the 60th day
after the Initial Closing (as defined below), to enter into additional
Subscriptions with prospective Purchasers approved by the Company and the
Placement Agent, until the Aggregate Commitment Amount equals the Maximum
Commitment Amount. The Company shall have the right to accept or reject
Subscriptions after the date hereof in its sole discretion. Upon execution and
delivery of the relevant signature pages to this Agreement and any other
Transaction Documents to which the Purchasers are party, such prospective
Purchasers shall become parties to, and be bound by, this Agreement and the
Transaction Documents, without the need for an amendment to any of this
Agreement or the other Transaction Documents, and the Aggregate Commitment
Amount shall be automatically increased by the applicable Commitment Amount of
each such Purchaser.

1.3 Tranches; Closings. The purchase and sale of Notes and issuance of the
Warrants in connection therewith shall take place in one or more tranches (each,
a “Tranche”) as determined by the Company pursuant to the terms and conditions
of this Agreement. The initial Tranche will be drawn in two separate closings,
the first of which (the “Initial Closing”) shall occur on the date of this
Agreement, or on such other date agreed upon by the Company and the Placement
Agent (the “Initial Closing Date”), and the second of which (the “Second
Closing”) shall take place on the date that Subscriptions totaling in the
aggregate the Maximum Commitment Amount are received (including Subscriptions
with respect to which Notes were purchased and Warrants were issued in the
Initial Closing). After the Initial Closing Date and prior to the second
anniversary of the Initial Closing Date (the “Draw Termination Date”), the
Company may, in its sole and absolute discretion, schedule one or more
subsequent closings for the purchase and sale of Tranches of Notes and having
aggregate principal amount of not less than one third (1/3) of the Aggregate
Commitment Amount per Tranche, together with corresponding Warrants (each, a
“Subsequent Closing”), until the entire Aggregate Commitment Amount of Notes has
been sold. The Company shall schedule a Subsequent Closing by sending a written
notice in substantially the form attached hereto as Exhibit C to the Placement
Agent and to each Purchaser (a “Tranche Request”) at least 15 calendar days
prior to the date of the Subsequent Closing, or a shorter period otherwise
agreed upon by the Company and the

 

2



--------------------------------------------------------------------------------

Placement Agent. The Initial Closing, the Second Closing and each Subsequent
Closing are each sometimes referred to herein as a “Closing,” and the date on
which each such Closing occurs is sometimes referred to herein as a “Closing
Date.” The Company may in its sole and absolute discretion decide not to
schedule any Subsequent Closings and the Company is under no commitment to sell
and issue all or any of the Notes and Warrants available for sale and issuance
pursuant to this Agreement after the Initial Closing.

1.4 Actions to be Taken in Connection with the Closing of each Tranche.

(a) The parties hereto acknowledge and agree that an aggregate amount of one
third (1/3) of the Aggregate Commitment Amount for Subscriptions received as of
the date hereof will be sold and issued in the Initial Closing, and the
Placement Agent has notified each Purchaser participating in the Initial Closing
prior to the execution of this Agreement of such Purchaser’s Closing Amount (as
defined below) with respect to the Initial Closing. Further, the parties hereto
acknowledge and agree that an aggregate amount of one third (1/3) of the
Commitment Amounts for Subscriptions received with respect to Purchasers that
did not purchase Notes and receive Warrants in the Initial Closing will be sold
and issued to such Purchasers in the Second Closing, and the Placement Agent has
notified each such Purchaser prior to their execution of this Agreement of such
Purchaser’s Closing Amount with respect to the Second Closing. Thereafter,
promptly after receipt of any Tranche Request for any Subsequent Closing, the
Placement Agent will forward the Tranche Request to each Purchaser. For purposes
of this Agreement, (i) “Closing Amount” means, with respect to each Purchaser,
the Purchaser’s Pro Rata Share of the Aggregate Purchase Price applicable to
such Closing, (ii) “Aggregate Purchase Price” means the aggregate principal
amount of Notes to be purchased by all Purchasers at a Closing, as determined by
the Company subject to the terms and conditions of this Agreement, and
(iii) “Pro Rata Share” means, with respect to each Purchaser, the quotient
obtained by dividing (A) such Purchaser’s Commitment Amount, by (B) the
aggregate Commitment Amounts of all Purchasers hereunder.

(b) At each Closing, the Company will sell to each Purchaser and each Purchaser
will purchase from the Company, a Note having a principal amount equal to the
Purchaser’s Closing Amount for the applicable Tranche, and in connection
therewith, will issue each Purchaser a Warrant to purchase a number of shares of
Common Stock equal to the product obtained by multiplying the Applicable
Percentage (as defined below) by the quotient obtained by dividing (x) the
Purchaser’s Closing Amount applicable to such Tranche, by (y) the Market Value
(as defined below) applicable to such Tranche. The Warrants shall have an
exercise price equal to 115% of the Market Value applicable to the Tranche in
which they are issued.

(c) For purposes of this Agreement, (i) “Applicable Percentage” means (A) 25%
for the first Tranche (which, for the avoidance of doubt, applies to Warrants
issued in the Initial Closing and the Second Closing), (B) 25% for the second
Tranche, and (C) 20% for each subsequent Tranche, provided, however, that for
any Tranche for which the Company delivers a Tranche Request to the Placement
Agent after the date that is 12 months following the Initial Closing Date, the
Applicable Percentage shall be 35%; and (ii) “Market Value” means (A) for
Initial Closing, the VWAP of the Common Stock for the five Trading Days
immediately preceding the Initial Closing Date, (B) for Second Closing, the VWAP
of the Common Stock for the five Trading Days immediately preceding the date of
the Second Closing,

 

3



--------------------------------------------------------------------------------

and (C) for each subsequent Tranche, the lesser of (x) the VWAP of the Common
Stock for the five Trading Days immediately preceding the Initial Closing Date,
and (y) the VWAP of the Common Stock for the five Trading Days immediately
preceding the applicable Closing Date for such Tranche. For purposes of this
Agreement, the “VWAP” of the Common Stock for any given period, shall be the
volume weighted average sale price of the Company’s Common Stock for such
period, as reported by Bloomberg Financial Markets. For purposes of this
Agreement, “Trading Day” means (i) a day on which the Common Stock is listed or
quoted and traded on its Principal Trading Market (other than the OTC Bulletin
Board), or (ii) if the Common Stock is not listed on a Trading Market (other
than the OTC Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market (including the OTC Bulletin Board), as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by OTC Link LLC (formerly known as Pink Sheets LLC) (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day
(as defined below). “Trading Market” means whichever of the New York Stock
Exchange, the NYSE MKT (formerly the American Stock Exchange), the NASDAQ Global
Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question. “Principal Trading Market” means the Trading Market on which
the Common Stock is primarily listed on and quoted for trading, which, as of the
date of this Agreement and the Initial Closing Date, shall be the OTC Bulletin
Board.

(d) Upon compliance with all conditions to the applicable Closing, the
institution designated by the Placement Agent, with notice to the Company, shall
release the proceeds of the Closing to the Company, less fees and expenses due
to the Placement Agent.

1.5 Payment Mechanics. No later than one Business Day prior to each Closing,
each Purchaser will deposit its Closing Amount into escrow with an institution
designated by the Placement Agent pursuant to the instructions in the applicable
Tranche Request. The Closing Amount is payable by wire transfer or such other
method as determined by the Placement Agent. Purchasers paying by wire transfer
should direct such wire transfer to the account specified on the applicable
Tranche Request.

1.6 Delivery of Documents. The documents evidencing the Notes purchased, and the
Warrants issued, at the Closing will be delivered by the Company to the
Placement Agent on the applicable Closing Date.

 

II. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASERS

Each Purchaser hereby represents, warrants and covenants to the Company,
severally and not jointly, as follows:

2.1 The Purchaser recognizes and acknowledges that the purchase of the
Securities involves a high degree of risk including, but not limited to, the
following: (i) an investment in the Company is highly speculative, and only
Purchasers who can afford the loss of

 

4



--------------------------------------------------------------------------------

their entire investment should consider investing in the Company and the
Securities; (ii) the Purchaser may not be able to liquidate his/her/its
investment; (iii) transferability of the Securities is extremely limited;
(iv) in the event of a disposition of the Securities, the Purchaser could
sustain the loss of his/her/its entire investment; and (v) the Company has not
paid any dividends on its Common Stock since inception and does not anticipate
the payment of dividends in the foreseeable future.

2.2 The Purchaser is an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D as indicated by the Purchaser’s responses to the
questions contained in Schedule A hereof, which responses are true and correct
as of the date hereof and shall be true and correct as of each Closing, and the
Purchaser is able to bear the economic risk of an investment in the Company for
an indefinite period of time. If the Purchaser is a natural person, the
Purchaser has reached the age of majority in the state or other jurisdiction in
which the Purchaser resides.

2.3(a) The Purchaser hereby acknowledges and represents that (i) the Purchaser
is knowledgeable, sophisticated and has experience in making, and is qualified
to make, decisions with respect to investments representing an investment
decision like that involved in the purchase of the Securities hereunder and has
prior investment experience, including investment in securities which are
non-listed, unregistered and/or not traded on a national securities exchange;
(ii) the Purchaser recognizes that the Company’s financial condition has been
and continues to be weak and the Company’s auditors have included explanatory
paragraphs in the Company’s audited financial statements for the fiscal year
ended 2013 indicating substantial doubt as to the Company’s ability to continue
as a going concern; and (iii) Purchaser recognizes that the market price of the
Common Stock of the Company has been and continues to be volatile, and Purchaser
has carefully evaluated the risks of an investment in the Securities.

(b) The Purchaser hereby acknowledges that the Purchaser has read the Offering
Materials (as defined below), including the sections titled “Risk Factors” set
forth therein, and understands that (i) an investment in the Securities is a
highly speculative investment, and in the event of a liquidation, bankruptcy or
insolvency of the Company, it is highly unlikely that the Company will have
sufficient assets to repay all the Notes in full; (ii) the collateral securing
the Company’s obligations under the Notes consists primarily of the Company’s
intellectual property, the value of which is tied to the Company as a going
concern and such collateral will generate substantially less value to secured
creditors in a liquidation than the operating value of the Company; and
(iii) delays, costs and expenses incurred in connection with any enforcement of
the Collateral (as defined in the Security Agreement) will further erode the
amount of funds available, if any, to repay the holders of Notes.

2.4 The Purchaser hereby acknowledges that he/she/it has received and carefully
reviewed this Agreement and the offering materials provided to the Purchasers,
as amended or supplemented, including all documents attached thereto or
incorporated by reference therein (the “Offering Materials”), including the
following documents filed by the Company with the Securities and Exchange
Commission (the “SEC” or the “Commission”): Annual Report on Form 10-K for the
year ended December 31, 2013, filed March 31, 2014; Amendment No. 1 to Annual
Report on Form 10-K/A for the year end December 31, 2013, filed April 30, 2014;

 

5



--------------------------------------------------------------------------------

Quarterly Report on Form 10-Q for the three months ended March 31, 2014, filed
May 15, 2014; Quarterly Report on Form 10-Q for the three months ended June 30,
2014, filed August 14, 2014; Proxy Statement on Schedule 14A filed May 28, 2014;
Current Reports on Form 8-K filed June 13, 2014, July 22, 2014, and July 31,
2014. Any information that the Company subsequently files with the SEC prior to
the Draw Termination Date that is incorporated by reference will automatically
update and supersede any previous information that is part of, and be included
in, the Offering Materials. The Purchaser further represents that the Purchaser
has been furnished by the Company during the course of this transaction with all
information regarding the Company which the Purchaser, its investment advisor,
attorney and/or accountant has requested or desired to know or which is
otherwise relevant to an investment decision, has been afforded the opportunity
to ask questions of, and receive answers from, duly authorized officers or other
representatives of the Company concerning the terms and conditions of the
Offering, and has received any additional information which the Purchaser or its
advisors or agents has requested.

2.5 (a) The Purchaser has relied solely upon the information in the Offering
Materials or provided by the Company in making the decision to invest in the
Securities. The Purchaser is familiar with and understands the terms of the
Offering, including the rights to which the Purchaser is entitled under this
Agreement. In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or other information (whether
oral or written) from the Company, or any agent, employee or Affiliate (as
defined below) of the Company other than as set forth in the Offering Materials,
in this Agreement or resulting from Purchaser’s own independent investigation.
Purchaser understands and acknowledges that nothing in this Agreement, the
Offering Materials or any other materials provided to Purchaser in connection
with the Subscription for the Securities constitutes investment, tax or legal
advice. To the extent deemed necessary or advisable by Purchaser in his/her/its
sole discretion, the Purchaser has retained, at his/her/its sole expense, and
relied upon appropriate professional advice regarding the investment, tax and
legal merits and consequences of this Agreement and its purchase of the
Securities hereunder.

(b) The Purchaser is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.

2.6 The Purchaser hereby acknowledges that neither the Offering nor the Offering
Materials has been reviewed, recommended or endorsed by the SEC or any state
securities regulatory authority or other governmental body or agency, since the
Offering is intended to be exempt from the registration requirements of
Section 5 of the Securities Act pursuant to Regulation D or pursuant to
Section 4(a)(2) of the Securities Act. The Purchaser shall not sell or otherwise
transfer the Securities unless such transfer is registered under the Securities
Act or unless an exemption from such registration is available. The Purchaser
understands that if required by the laws or regulations or any applicable
jurisdictions, the Offering contemplated hereby will be submitted to the
appropriate authorities of such state(s) for registration or exemption therefrom
and the Offering contemplated hereby will be specifically subject to the receipt
of such registration or exemption.

 

6



--------------------------------------------------------------------------------

2.7 The Purchaser understands and acknowledges that the Securities have not been
registered under the Securities Act in reliance upon a claimed exemption under
the provisions of the Securities Act which depends, in part, upon the
Purchaser’s investment intention and the truth and accuracy of, and the
Purchaser’s compliance with, the representations, warranties, acknowledgments
and covenants of the Purchaser set forth herein. In this connection, the
Purchaser hereby represents that the representations, warranties,
acknowledgments and covenants of the Purchaser set forth herein are true and
accurate, the Purchaser will comply with the covenants set forth herein, and the
Purchaser is purchasing the Securities for the Purchaser’s own account for
investment purposes only and not with a view toward the resale or distribution
to others and has no contract, undertaking, agreement or other arrangement to
sell, pledge, assign or otherwise transfer the Securities to any other person.
The Purchaser, if an entity, also represents that it was not formed for the
purpose of purchasing the Securities.

2.8 The Purchaser understands that the Securities will not be registered or
available for sale in the public markets except as specifically provided herein,
and Rule 144 promulgated under the Securities Act (“Rule 144”) requires, among
other conditions, a six month holding period prior to the resale (and with
respect to Affiliates of the Company, such resales may only be in limited
amounts) of securities acquired in a non-public offering without having to
satisfy the registration requirements under the Securities Act. The Purchaser
understands and hereby acknowledges that the Company is under no obligation to
register any of the Securities under the Securities Act or any state securities
or “blue sky” laws or assist the Purchaser in obtaining an exemption from
various registration requirements, other than as set forth in Article VII
herein.

2.9 The Purchaser consents to the placement of a legend on any Note,
certificate, warrant or other document evidencing the Securities substantially
in one of the forms set forth below, that such Securities have not been
registered under the Securities Act or any state securities or “blue sky” laws
and setting forth or referring to the restrictions on transferability and sale
thereof contained in this Agreement. The Purchaser is aware that the Company
will make a notation in its appropriate records and with its transfer agent with
respect to the restrictions on the transferability of the Securities.

“THIS 12% SENIOR SECURED NOTE (THIS “NOTE”) HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF ANY STATE. THIS NOTE IS SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED (A) IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THIS NOTE UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAW, (B) IN THE ABSENCE OF AN
OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
INSITE VISION INCORPORATED, THAT REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR (C) UNLESS SOLD PURSUANT
TO RULE 144 UNDER THE SECURITIES ACT.”

 

7



--------------------------------------------------------------------------------

“NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (A) IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT,
(B) UNLESS IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT OR (C) UNLESS
PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER
AGENT.”

2.10 The Purchaser hereby represents that the address of the Purchaser furnished
by Purchaser on the signature page hereof is the Purchaser’s principal residence
if Purchaser is an individual or its principal business address if it is a
corporation or other entity.

2.11 The Purchaser represents that (i) the Purchaser has full right, power,
authority and capacity (corporate, personal, statutory and otherwise) to
execute, deliver, and perform this Agreement and to purchase the Securities and
has taken all action necessary to authorize the execution, delivery and
performance of this Agreement; and (ii) this Agreement constitutes the legal,
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to limitations of public policy and general
principals of equity (regardless of whether such enforceability is considered at
law or equity).

2.12 If the Purchaser is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account, Keogh Plan, or
other entity (i) it is authorized and qualified to become a Purchaser and/or
securityholder in the Company and the person signing this Agreement on behalf of
such entity has been duly authorized by such entity to do so and (ii) it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.

2.13 The Purchaser acknowledges that if he or she is a Registered Representative
of a Financial Industry Regulatory Authority (“FINRA”) member firm, he or she
must give such firm the notice required by applicable FINRA rules, receipt of
which must be acknowledged in accordance with such rules.

2.14 The Purchaser understands, acknowledges and agrees with the Company that,
except as otherwise set forth herein, the Subscription hereunder is irrevocable
by the Purchaser, that, except as required by law, the Purchaser is not entitled
to cancel, terminate or revoke this Agreement or any agreements of the Purchaser
hereunder and that this Agreement and such other agreements shall survive the
death or disability of the Purchaser and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns. If the Purchaser is more than one
person, the obligations of the Purchaser hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein
contained shall be deemed to be made by and be binding upon each such person and
his/her heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

8



--------------------------------------------------------------------------------

2.15 The Purchaser understands, acknowledges and agrees with the Company that
the Offering is intended to be exempt from registration under the Securities Act
by virtue of Section 4(a)(2) of the Securities Act and/or the provisions of
Regulation D thereunder, which is in part dependent upon the truth, completeness
and accuracy of the statements made by the Purchaser.

2.16 The Purchaser understands, acknowledges and agrees with the Company that,
there can be no assurance that the Purchaser will be able to sell or dispose of
the Securities. It is understood that in order not to jeopardize the Offering’s
exempt status under Section 4(a)(2) of the Securities Act and/or Regulation D,
in addition to any other restrictions on transfer set forth herein or in the
Warrants, the Company may, at a minimum, require any transferee to fulfill the
Purchaser suitability requirements thereunder and make the representations,
warranties and covenants of Purchaser hereunder.

2.17 The Purchaser agrees that during the period from the date that Purchaser
was first contacted with respect to the Offering (the “First Date”) through the
date that is 30 days following the Draw Termination Date, the Purchaser will not
directly or indirectly, through related parties, affiliates or otherwise sell
“short” or “short against the box” (as those terms are generally understood) any
equity security of the Company, and from the First Date through the date that is
30 days following the Draw Termination Date, will not take any action, other
than any action such Purchaser is specifically entitled to take under the
Transaction Documents (as defined below), the intent or reasonably foreseeable
effect of which is to reduce the trading price of the Common Stock. At no time
will the Purchaser take any action with respect to any equity security of the
Company which would violate the Securities Act or the rules and regulations
promulgated thereunder.

2.18 If the Purchaser is purchasing the Securities in a fiduciary capacity for
another person or entity, including without limitation a corporation,
partnership, trust or any other entity, the Purchaser has been duly authorized
and empowered to execute this Agreement and all other subscription documents,
and such other person or entity fulfills all the requirements for purchase of
the shares as such requirements are set forth herein, concurs in the purchase of
the Securities and agrees to be bound by the obligations, representations,
warranties and covenants contained herein.

2.19 No authorization, approval, consent or license of any person is required to
be obtained for the purchase of the Securities by the Purchaser, other than as
have been obtained and are in full force and effect. The execution and delivery
of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, result in any violation of or constitute a default
under (i) any Purchaser’s charter, by-laws or other organizational documents, as
applicable, (ii) any material agreement or other instrument to which the
Purchaser is a party or by which the Purchaser or any of its properties are
bound, or (iii), to the best of the Purchaser’s knowledge, any permit,
franchise, judgment, order, decree, statute, rule or regulation to which the
Purchaser or any of its businesses or properties is subject, except in the case
of clauses (ii) and (iii) above, for such violations or defaults which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Purchaser to perform its obligations
hereunder.

 

9



--------------------------------------------------------------------------------

2.20 The representations, warranties and agreements of the Purchaser contained
herein, in the Confidential Purchaser Questionnaire and in any other writing
delivered in connection with the transactions contemplated hereby shall be true
and correct in all respects on and as of each Closing Date as if made on and as
of such date and shall survive the execution and delivery of this Agreement and
the purchase of the Securities. Purchaser agrees to notify the Company as
promptly as possible of any change in any of the foregoing information until
such time as the Purchaser has sold all of its Securities.

2.21 The Purchaser hereby covenants with the Company not to make any sale of the
Securities under any registration statement without effectively causing the
prospectus delivery requirement under the Securities Act to be satisfied, and
further agrees to comply with reasonable requests of the Company or its transfer
agent to provide additional information and representations concerning such
sale.

2.22 Purchaser acknowledges the following disclosure, which is set forth herein
as required pursuant to Section 25102(a) of the California Corporate Securities
Law of 1968:

“THE SALE OF THE SECURITIES THAT ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN
QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND
THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY SECTION 25100, 25102, OR 25105
OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT
ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE
IS SO EXEMPT.”

 

III. REPRESENTATIONS AND WARRANTIES BY AND OF THE COMPANY

Except as set forth in the schedules delivered herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof and shall
qualify any representation made herein to the extent of the disclosure contained
in the corresponding section of the Disclosure Schedules or other
representations relating to the subject matter of such disclosures, the Company
hereby represents and warrants as of the date hereof (except for the
representations that speak as of a specific date, which shall be made as of such
date) to the Placement Agent and to each of the Purchasers:

3.1 Organization, Good Standing and Qualification. The Company and each of its
Subsidiaries (as defined below) is a corporation duly incorporated, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and has full corporate power and authority to conduct its business
as currently conducted. The Company and each of its Subsidiaries is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the property owned or leased by it or the nature of
the business conducted by it makes such qualification necessary, except to the
extent that the failure to be so

 

10



--------------------------------------------------------------------------------

qualified or in good standing would not reasonably be expected to have,
individually or in the aggregate, (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document, or (iii) a material
adverse effect on the business, prospects, operations, condition (financial or
otherwise), assets, properties or results of operations of the Company and its
Subsidiaries as a whole (any of (i), (ii) or (iii), a “Material Adverse
Effect”). The Company owns, directly or indirectly, all of the capital stock or
comparable equity interests of each Subsidiary free and clear of any and all
Liens (as defined below), and all the issued and outstanding shares of capital
stock or comparable equity interests of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights. For
purposes hereof, “Subsidiary” shall mean, with respect to any Person (as defined
below), any other Person of which more than fifty percent (50%) of the shares of
stock or other interests entitled to vote in the election of directors or
comparable Persons performing similar functions (excluding shares or other
interests entitled to vote only upon the failure to pay dividends thereon or
other contingencies) are at the time owned or controlled, directly or indirectly
through one or more Subsidiaries, by such Person. For purposes hereof,
“Transaction Documents” shall mean this Agreement, the Notes, the Security
Agreement, the Collateral Agency Agreement, and the Warrants.

3.2 Capitalization.

(a) The authorized, issued and outstanding capital stock of the Company is as
set forth in the Offering Materials (as of the last date set forth therein). All
of the securities issued by the Company have been issued in accordance with all
applicable federal and state securities laws, and all issued and outstanding
shares of Common Stock of the Company are validly issued, fully paid and
non-assessable. Other than as disclosed or contemplated in the Offering
Materials as of the last date set forth therein, there are no other options,
warrants, calls, rights, commitments or agreements of any character to which the
Company is a party or by which either the Company is bound or obligating the
Company to issue, deliver, sell, repurchase or redeem, or cause to be issued,
delivered, sold, repurchased or redeemed, any shares of the capital stock of the
Company or obligating the Company to grant, extend or enter into any such
option, warrant, call, right, commitment or agreement. There are no preemptive
rights or rights of first refusal or similar rights which are binding on the
Company permitting any person to subscribe for or purchase from the Company
shares of its capital stock pursuant to any provision of law, the Company’s
Certificate of Incorporation as in effect on the applicable Closing Date (the
“Certificate of Incorporation”) or the Company’s By-laws, as in effect on the
applicable Closing Date (the “By-laws”) or by agreement or otherwise. Other than
as disclosed in the Offering Materials, there are no securities or instruments
(including, without limitation, any warrants or convertible debentures)
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities as described in this Agreement. Except as provided in
the Offering Materials, this Agreement, or in the engagement letter, dated
September 17, 2014, between the Company and the Placement Agent (the “Placement
Agent Agreement”), no stockholder of the Company has any right to request or
require the Company to register the sale of any shares owned by such stockholder
under the Securities Act. The Company has made available to the Purchasers and
the Placement Agent true and correct copies of the Company’s Certificate of
Incorporation and the Company’s By-laws.

 

11



--------------------------------------------------------------------------------

(b) The Securities are duly authorized and, when issued and paid for in
accordance with the applicable Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens (as defined
below) other than Liens specific to any Purchaser and other than restrictions on
transfer provided for in the Transaction Documents or by applicable law. The
Warrant Shares when issued in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid and nonassessable, free and clear
of all Liens (other than Liens specific to any Purchaser) and shall not be
subject to preemptive or similar rights of stockholders. The Company has
reserved from its duly authorized capital stock a sufficient number of shares of
Common Stock for issuance of the Warrant Shares issuable under the Warrants
issued in the Initial Closing and will reserve a sufficient number of shares of
Common Stock for issuance of the Warrant Shares issuable under the Warrants, if
any, issued in the Second Closing and any Subsequent Closing prior to such
Second Closing or Subsequent Closing. For purposes hereof, “Liens” shall mean
and include security interests, mortgages, liens, pledges, charges, easements,
reservations, restrictions, rights of way, servitudes, options, rights of first
refusal, community property interests, equitable interests, restrictions of any
kind and all other encumbrances, whether or not relating to the extension of
credit or the borrowing of money.

3.3 Authorization; Enforceability. The Company has all requisite corporate
right, power and authority to enter into this Agreement and the other
Transaction Documents and to consummate the transactions contemplated hereby and
thereby. All corporate action on the part of the Company, its directors and
stockholders necessary for the authorization, execution, delivery and
performance of this Agreement and the other Transaction Documents by the
Company, the authorization, sale, issuance and delivery of the Securities
contemplated herein and the performance of the Company’s obligations hereunder
has been taken (other than filings as may be required to be made with the
Commission, FINRA or with any state or foreign blue sky or securities regulatory
authority, which filings will be made on or prior to the applicable Closing or,
for those filings which by their terms may be made after any applicable Closing,
such filings will be made after such Closing within the time period prescribed
for such filings). This Agreement and the Transaction Documents have been duly
executed and delivered by the Company and constitute legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to limitations of public policy or general
principals of equity (regardless of whether such enforceability is considered at
law or equity).

3.4 No Conflict; Governmental and Other Consents; No Violations.

(a) The execution, delivery and performance by the Company of the Transaction
Documents and the consummation by the Company of the transactions contemplated
thereby will not (i) conflict with or result in the violation of any law,
statute, rule, regulation, order, writ, injunction, judgment or decree of any
court or governmental authority to or by which the Company or any Subsidiary is
bound, (ii) conflict with or violate any provision of the Certificate of
Incorporation or By-laws of the Company or any Subsidiary, or (iii) conflict
with, or result in a breach or violation of, any of the terms or provisions of,
or constitute (with due notice or lapse of time or both) a default under, any
lease, loan agreement, mortgage, security

 

12



--------------------------------------------------------------------------------

agreement, trust indenture or other agreement or instrument to which the Company
or any Subsidiary is a party or by which it is bound or to which any of its
properties or assets is subject, nor result in the creation or imposition of any
Lien upon any of the properties or assets of the Company or any Subsidiary
where, in the case of each of clauses (i) and (iii) such conflict, violation,
breach, default or imposition is reasonably likely to result in a Material
Adverse Effect.

(b) No consent, approval, authorization or other order of, or any filing or
registration with, any governmental authority or other third-party is required
to be made or obtained by the Company or any Subsidiary in connection with the
authorization, execution, delivery and performance of this Agreement and the
other Transaction Documents or with the authorization, issue and sale of the
Securities, except such filings as may be required to be made with the
Commission, FINRA or with any state or foreign blue sky or securities regulatory
authority, which filings will be made on or prior to the Closing or, for those
filings which may be made post-Closing, such filings will be made post-Closing
within the time period prescribed for such filings.

(c) Neither the Company nor any of its Subsidiaries (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
of its Subsidiaries under), nor has the Company or any of its Subsidiaries
received written notice of a claim that it is in default under or that it is in
violation of, any agreement (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body having jurisdiction over the Company or any of its
Subsidiaries or their properties or assets, or (iii) is in violation of, or in
receipt of written notice that it is in violation of, any statute, rule or
regulation of any governmental authority applicable to the Company or any of its
Subsidiaries, except in each case set forth in clauses (i), (ii) and (iii) as
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.

3.5 Litigation. Other than as disclosed in the SEC Reports (as defined below),
there is no pending or, to the knowledge of the Company, threatened legal or
governmental proceedings to which the Company is a party which is reasonably
expected to result in a Material Adverse Effect. Neither the Company, nor any
director or officer thereof (in connection with their service to the Company),
is the subject of any action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
To the knowledge of the Company, there is not pending or contemplated, any
official investigation by the Commission involving the Company or any current
director or officer of the Company in connection with their service to the
Company. The Company has not received any stop order or other order suspending
the effectiveness of any currently effective registration statement filed by the
Company under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or the Securities Act.

3.6 SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) of the Exchange Act, for the one-year period preceding
the date hereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as

 

13



--------------------------------------------------------------------------------

the “SEC Reports”) on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Reports prior to the expiration of any
such extension. Except to the extent of any subsequent correction filed prior to
the date hereof (and a copy of which has been heretofore provided to the
Purchasers), as of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports, as subsequently amended
and restated (provided such amendments, if any, have been heretofore provided to
the Purchasers), complied in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.

3.7 Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as disclosed in the SEC Reports,
(i) there has been no event, occurrence or development that has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business, (B) liabilities that are not material to the
Company, and that are not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission and (C) expenses incurred in connection with the transactions
contemplated hereunder, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock (other than the repurchase at cost of shares of unvested or restricted
stock as permitted under the Company’s stock option or stock purchase plan upon
termination of employment or service) and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock purchase or stock option plans. Except for the issuance
of the Securities contemplated by this Agreement and the transactions
contemplated by the Transaction Documents, no event, liability or development
has occurred or exists with respect to the Company or its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that is required to be disclosed by the Company under applicable federal
securities laws at the time this representation is made that has not been
publicly disclosed at least one Trading Day prior to the date that this
representation is made.

3.8 Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of an “investment company” within the meaning of such term under the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder.

 

14



--------------------------------------------------------------------------------

3.9 Public Utility Holding Company. The Company is not, and after giving effect
to the offering and sale of the Securities and the application of the proceeds
thereof as described in the Offering Materials, will not be, a “holding
company,” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

3.10 Use of Proceeds. The Company shall use the net proceeds of the Offering for
product development and other general corporate purposes.

3.11 Intellectual Property.

(a) Section 3.11(a) of the Disclosure Schedule sets forth a list of:

(i) all United States and foreign patents and patent applications, all United
States, state and foreign trademarks, service marks and trade names for which
registrations have been issued or applied for that are owned by or to the
knowledge of the Company are subject to an obligation of assignment to the
Company, in each case as of the date hereof; and

(ii) all United States and foreign patents and patent applications, all United
States, state and foreign trademarks, service marks and trade names for which
registrations have been issued or applied for that are licensed to the Company
as of the date hereof.

(b) The Company and/or its Subsidiaries owns or possesses adequate and, to its
knowledge, enforceable rights to use all material patents, patent applications,
trademarks, service marks, trade names, logos, corporate names, copyrights,
trade secrets, processes, mask works, licenses, inventions, formulations,
technology and know-how and other intangible property currently used in the
conduct of its business as described in the Offering Materials (the “Proprietary
Rights”). The Company and/or its Subsidiaries have taken commercially reasonable
measures to protect all of the Company’s and such Subsidiary’s Proprietary
Rights. Except as disclosed in the SEC Reports, neither the Company nor any of
its Subsidiaries has received any notice of, and there are not any facts known
to the Company or any Subsidiary which indicate the existence of (i) any
infringement or misappropriation by any third party of any of the Proprietary
Rights, which infringement or misappropriation would reasonably be expected to
have a Material Adverse Effect, (ii) any claim by a third party contesting the
validity of any of the Proprietary Rights, other than claims that would not
reasonably be expected to have a Material Adverse Effect or (iii) any
infringement, misappropriation or violation by the Company or any Subsidiary or,
to the Company’s knowledge, any of their employees, of any Proprietary Rights of
third parties that would be reasonably expected to have a Material Adverse
Effect. To the Company’s knowledge, no infringement, illicit copying,
misappropriation or violation of any intellectual property rights of any third
party has occurred by the Company or any of its Subsidiaries with respect to any
products currently being sold by the Company or any

 

15



--------------------------------------------------------------------------------

Subsidiary or with respect to any products currently under development by the
Company or any Subsidiary or with respect to the conduct of the business of the
Company or any Subsidiary as currently conducted. To the Company’s knowledge, no
infringement, illicit copying, misappropriation or violation of any intellectual
property rights of any third party will occur by the Company or any of its
Subsidiaries as a result of the sale by the Company or any Subsidiary of any
products currently under development by the Company should such products receive
the applicable regulatory approval for commercial sale. The Company is not aware
that any of its employees, including the employees of its Subsidiaries, are
obligated under any contract (including licenses, covenants or commitments of
any nature) or other agreement, or subject to any judgment, decree or order of
any court or administrative agency, that the Company believes would materially
interfere with the use of the employee’s best efforts to promote the interests
of the Company and/or its Subsidiaries or that would conflict with the business
of the Company and/or its Subsidiaries as currently conducted. To the Company’s
knowledge, neither the execution and delivery of this Agreement, nor the
carrying on of the business of the Company and its Subsidiaries by the employees
of the Company and its Subsidiaries, nor the conduct of the business of the
Company and its Subsidiaries, as currently conducted, will conflict with or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, any contract, covenant or instrument under which any such
employee is now obligated.

3.12 Private Offering. Neither the Company nor, to the Company’s knowledge, any
Person acting on the Company’s behalf has sold, offered to sell or solicited any
offer to buy the Securities by means of any form of general solicitation or
advertising. Neither the Company, nor, to the Company’s knowledge, any of its
Affiliates or any Person acting on the Company’s behalf has, directly or
indirectly, at any time within the past six months, made any offer or sale of
any security or solicitation of any offer to buy any security under
circumstances that would eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale of the Securities as contemplated hereby.

3.13 Transactions With Officers and Directors. Except as set forth in the
Offering Materials, none of the officers or directors of the Company is
presently a party to any transaction with the Company (other than for services
as officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer or director, or to the knowledge of the Company, any
entity in which any officer or director has a substantial interest or is an
officer, director, trustee or partner, in each case in excess of $60,000 other
than (i) for payment of salary, consulting fees, board or board committee
compensation for services rendered, (ii) reimbursement for expenses incurred on
behalf of the Company, (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company, and (iv) the payment of
fees to the Placement Agent and the Company’s other obligations pursuant to the
Placement Agent Agreement (it being acknowledged that Timothy McInerney, a
director and Chairman of the Board of the Company, is a principal of the
Placement Agent and Mr. McInerney is a Purchaser hereunder and is therefore a
party to this Agreement and certain of the other Transaction Documents).

 

16



--------------------------------------------------------------------------------

3.14 Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it. The Company has established disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act) for the Company and designed such disclosure controls and
procedures to ensure that information required to be disclosed by the Company in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
covered by the period for the Company’s most recently filed periodic report
under the Exchange Act (the “Evaluation Date”). The Company disclosed in its
most recently filed periodic report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
disclosure controls and procedures.

3.15 Internal Controls. The Company maintains effective “internal control over
financial reporting” (as defined in Rule 13a-15 under the Exchange Act) and a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
differences. Since the end of the Company’s most recent audited fiscal year,
there has been no material weakness or significant deficiency in the Company’s
internal control over financial reporting (whether or not remediated) and since
such date there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

3.16 Certain Fees. Neither the Company nor any of its officers has retained any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person (collectively, “Intermediary”) with respect to the
transactions contemplated by this Agreement other than the Placement Agent, and
the Company shall indemnify and hold harmless the Purchasers from any liability
for any compensation to any Intermediary (other than the Placement Agent)
engaged by the Company and the fees and expenses of defending against said
liability or alleged liability.

3.17 Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Article II and the responses to the questions on
Schedule A hereof, and compliance by the Placement Agent with its obligations,
no registration under the Securities Act is required for the offer and sale of
the Securities to be delivered at Closing by the Company to the Purchasers as
contemplated hereby.

3.18 Exchange Act Registration. The Company’s Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration.

 

17



--------------------------------------------------------------------------------

3.19 Reasonably Equivalent Value. The board of directors of the Company has
determined that the terms of the Securities offered hereunder represent the
reasonably equivalent value with respect to the sale of the Securities. The
Transaction Documents and the transactions contemplated thereby were the result
of arms’ length negotiations among the parties.

3.20 Representations Complete. None of the representations or warranties made by
the Company in this Agreement (except as modified by the Offering Materials, the
Disclosure Schedules, or the SEC Reports) and none of the statements made by the
Company in the Offering Materials contains any untrue statement of a material
fact, or omits to state any material fact necessary in order to make the
statements contained herein or therein, in the light of the circumstances under
which made, not misleading. No event or circumstance (other than the
transactions contemplated by this Agreement) has occurred or information exists
with respect to the Company or its business, properties, prospects, operations
or financial condition, which, under applicable federal law, rule or regulation,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.

3.21 Tax Status. Except for matters that would not, individually or in the
aggregate, reasonably be likely to have a Material Adverse Effect, the Company
has filed all necessary federal, state and foreign income and franchise tax
returns and has paid or accrued all taxes shown as due thereon, and the Company
has no knowledge of a material tax deficiency which has been asserted or
threatened against the Company.

3.22 Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

3.23 Disclosure. Except as set forth on Schedule 3.23, the Company confirms that
it has not provided, and to the Company’s knowledge, none of its officers or
directors nor any other Person acting on its or their behalf has provided, and
it has not authorized the Placement Agent to provide, any Purchaser (other than
Timothy McInerney or any of his Affiliates) or its respective agents or counsel
with any information that it believes constitutes material, non-public
information except insofar as the existence, provisions and terms of the
Transaction Documents and the proposed transactions hereunder may constitute
such information, all of which will be disclosed by the Company in the press
release as contemplated by Section 4.2 hereof. The Company understands and
confirms that the Purchasers will rely on the foregoing representations in
effecting transactions in securities of the Company. The Company acknowledges
and agrees that no Purchaser makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Article 2 hereto.

 

18



--------------------------------------------------------------------------------

3.24 Environmental Matters. To the Company’s knowledge, none of the Company or
any of its Subsidiaries (i) is in violation of any statute, rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws, (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or (iv) is subject
to any claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would be reasonably likely to have, individually
or in the aggregate, a Material Adverse Effect; and there is no pending
investigation or, to the Company’s knowledge, investigation threatened in
writing that might lead to such a claim.

3.25 Employment Matters. (i) no material labor dispute exists or, to the
Company’s knowledge, is imminent with respect to any of the employees of the
Company which would have or would reasonably be expected to result in a Material
Adverse Effect; (ii) none of the Company’s or any Subsidiary’s employees is a
member of a labor union that relates to such employee’s relationship with the
Company, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, (iii) no executive officer of the Company (as
defined in Rule 501(f) of the Securities Act) has notified the Company or any of
its Subsidiaries in writing that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary; and (iv) to the Company’s knowledge, no
executive officer or key employee, is, or is now expected to be, in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and to the Company’s knowledge, the continued employment of each such executive
officer or key employee does not subject the Company or any Subsidiary to any
liability with respect to any of the foregoing matters, except, in each case,
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect. The Company is in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

3.26 Title to Assets. The Company and each of its Subsidiaries has good and
marketable title to all tangible personal property owned by it that is material
to its business, in each case free and clear of all Liens except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company. Any real property
and facilities held under lease by the Company and any of its Subsidiaries are,
to the Company’s knowledge, held by it under valid, subsisting and enforceable
leases with such exceptions as are not material and do not interfere with the
use made and proposed to be made of such property and buildings by the Company
and its Subsidiaries.

3.27 Regulation M Compliance. The Company has not, and to the Company’s
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company

 

19



--------------------------------------------------------------------------------

to facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or, paid any compensation for soliciting purchases of, any of the
Securities in violation of Regulation M under the Exchange Act, or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company, other than, in the case of clauses (ii) and
(iii), it is acknowledged by the Purchasers that the Company will pay
compensation to the Placement Agent in connection with the placement of the
Securities.

3.28 Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser (other than Timothy McInerney, Chairman of the
Board of the Company and a principal of the Placement Agent) is acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated thereby
and any advice given by any Purchaser or any of their respective representatives
or agents (other than Mr. McInerney and the Placement Agent) in connection with
the Transaction Documents and the transactions contemplated thereby is merely
incidental to the Purchasers’ purchase of the Securities. The Company further
represents to each Purchaser that the Company’s decision to enter into this
Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

3.29 Insurance. The Company and each of its Subsidiaries is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes to be prudent and customary in the businesses
and locations in which the Company and the Subsidiaries are engaged. None of the
Company or any of its Subsidiaries has received any written notice of
cancellation of any such insurance, nor, to the Company’s knowledge, will it or
any Subsidiary be unable to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business without a material increase in cost.

3.30 Regulatory Permits. The Company and each of its Subsidiaries possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its business
as currently conducted, except as set forth in the SEC Reports, or where the
failure to possess such permits, individually or in the aggregate, has not and
would not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor any of its Subsidiaries has
received any notice of Proceedings relating to the revocation or modification of
any such Material Permits.

3.31 Government Licenses. Except as set forth in the SEC Reports, (i) the
Company and its Subsidiaries possess such permits, certificates, licenses,
approvals, consents and other authorizations (collectively, “Governmental
Licenses”) issued by the appropriate federal, state, local or foreign regulatory
agencies or bodies necessary to conduct the business of the Company as described
in the SEC Reports, including without limitation, all such approvals,
certificates, authorizations and permits required by the United States Food and
Drug Administration (the “FDA”) and/or other federal, state, local or foreign
agencies or bodies engaged in the regulation of clinical trials,
pharmaceuticals, or biohazardous substances or

 

20



--------------------------------------------------------------------------------

materials, except where the failure so to possess would not, individually or in
the aggregate, have or reasonably be expected to have a Material Adverse Effect;
(ii) the Company and each of its Subsidiaries is in compliance with the terms
and conditions of all such Governmental Licenses, except where the failure so to
comply would not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect; (iii) all of the Governmental
Licenses are valid and in full force and effect, except when the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect; and (iv) neither the
Company nor any of its Subsidiaries has received any written notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have or reasonably be expected to
have a Material Adverse Effect. Except as set forth in the SEC Reports, where
required by applicable laws and regulations of the FDA or any foreign regulatory
authority, the Company and each of its Subsidiaries has submitted to the FDA or
any foreign regulatory authority an Investigational New Drug Application, or
similar application, or amendment or supplement thereto for a clinical trial it
has conducted or sponsored or is conducting or sponsoring, except where such
failure would not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect; all such submissions were, to the
Company’s knowledge, in material compliance with applicable laws and rules and
regulations when submitted and no material deficiencies have been asserted by
the FDA or such foreign regulatory authority with respect to any such
submissions, except any deficiencies which could not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect.

3.32 No “Bad Actor” Disqualification. The Company has exercised reasonable care
to determine whether any Issuer Covered Person (as defined below) is subject to
any of the “bad actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the Act (“Disqualification Events”). To the Company’s knowledge, no
Issuer Covered Person is subject to a Disqualification Event, except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the Act. The
Company has complied, to the extent applicable, with any disclosure obligations
under Rule 506(e) under the Act. “Issuer Covered Persons” are certain of those
persons specified in Rule 506(d)(1) under the Act, including the Company; any
predecessor or affiliated issuer of the Company; any director, executive officer
or other officer participating in the sale of the Notes being issued hereunder;
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power; any promoter (as defined in
Rule 405 under the Act) connected with the Company in any capacity at the time
of the issuance of the Securities being issued hereunder.

 

IV. COVENANTS OF THE COMPANY AND THE PURCHASERS

4.1 No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company (other than
Timothy McInerney and the Placement Agent, it being acknowledged that Timothy
McInerney, a director and Chairman of the Board of the Company, is a principal
of the Placement Agent) shall, sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that will be integrated with the offer or sale of the Securities
to the Purchasers in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchasers, or that will be
integrated with the offer or sale of the Securities to the Purchasers for
purposes of the rules and regulations of any Trading Market.

 

21



--------------------------------------------------------------------------------

4.2 Securities Laws Disclosure; Publicity. By 9:00 a.m., New York City time, on
the Trading Day immediately following the date hereof, the Company shall issue a
press release (the “Press Release”) reasonably acceptable to the Placement Agent
disclosing all material terms of the transactions contemplated hereby. On or
before 5:30 p.m., New York City time, on the fourth Trading Day immediately
following the execution of this Agreement, the Company will file a Current
Report on Form 8-K with the Commission describing the terms of the Transaction
Documents (and including as exhibits to such Current Report on Form 8-K the
Transaction Documents). Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser (other than Timothy McInerney or any
of his Affiliates) or an Affiliate of any Purchaser, or include the name of any
Purchaser or an Affiliate of any Purchaser (other than Timothy McInerney or any
of his Affiliates) in any press release or filing with the Commission (other
than any registration statement contemplated by this Agreement) or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except (i) as required by federal securities law in connection with
(A) any registration statement contemplated by this Agreement and (B) the filing
of final Transaction Documents (including signature pages thereto) with the
Commission and (ii) to the extent such disclosure is required by law, request of
the staff of the Commission, Trading Market regulations, or other rules,
regulations or orders, in which case the Company shall provide the Purchasers
with prior written notice of such disclosure permitted under this subclause
(ii). From and after the issuance of the Press Release, no Purchaser (other than
Timothy McInerney or any of his Affiliates) shall be in possession of any
material, non-public information received from the Company or any of its
officers, directors, employees or agents, that is not disclosed in the Press
Release unless such Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information. Each Purchaser, severally and
not jointly with the other Purchasers, covenants that it will comply with the
provisions of any confidentiality or nondisclosure agreement executed by it and,
in addition, until such time as the transactions contemplated by this Agreement
are required to be publicly disclosed by the Company as described in this
Section 4.2, such Purchaser will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).

4.3 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser (other than Timothy McInerney
or any of his Affiliates) or its agents or counsel with any information
regarding the Company that the Company believes constitutes material non-public
information without the express written consent of such Purchaser, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.

4.4 Form D; Blue Sky. The Company agrees to timely file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof,
promptly upon the written request of any Purchaser. The Company, on or before
each Closing Date, shall

 

22



--------------------------------------------------------------------------------

take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for or to qualify the Securities for sale to the
Purchasers at each Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification) and shall provide evidence of such actions
promptly upon the written request of any Purchaser.

 

V. TERMS OF SUBSCRIPTION; CONDITIONS TO OBLIGATIONS OF THE COMPANY

5.1 All funds paid hereunder shall be deposited by each such Purchaser in escrow
with an institution designated by the Placement Agent prior to each Closing,
consistent with the terms of this Agreement.

5.2 The Purchaser hereby authorizes and directs the Company, upon each Closing,
to deliver the documents representing the Securities to be issued to the
Purchaser pursuant to this Agreement at such Closing to the residential or
business address indicated on the signature page hereto.

5.3 The Company’s agreement with each Purchaser is a separate agreement and each
sale of the Securities to each Purchaser is a separate sale.

5.4 In addition to the other requirements set forth herein, the Company’s
obligation to complete the sale and issuance of the Securities and deliver such
Securities to the Purchaser at each Closing shall be subject to the following
conditions, any one or more of which may be waived in writing by the Company:
(a) receipt by the Company of the aggregate principal amount of the Notes being
purchased hereunder at such Closing (less the cash placement fee due to the
Placement Agent as provided in the Placement Agent Agreement); (b) the
representations, warranties, and acknowledgements made by the Purchasers in this
Agreement shall be true and correct when made and shall be true and correct on
and as of such Closing, and all undertakings, agreements and covenants of the
Purchasers required to be fulfilled prior to such Closing shall have been
performed or complied with; (c) the Purchaser shall have completed, executed and
delivered to the Company the Confidential Purchaser Questionnaire set forth on
Schedule A, which Questionnaire shall be true and correct as of such Closing and
shall be satisfactory to the Company in its sole discretion; (d) there shall not
then be in effect any legal or other order enjoining or restraining the
transactions contemplated by this Agreement; and (e) the sale of the Securities
shall not be prohibited by any applicable law, regulation or governmental order.

 

VI. CONDITIONS TO OBLIGATIONS OF THE PURCHASERS

6.1 Each Purchaser’s obligation to purchase the Securities at each Closing is
subject to the fulfillment on or prior to such Closing of the following
conditions, which conditions may be waived in writing at the option of each
Purchaser to the extent permitted by law:

 

23



--------------------------------------------------------------------------------

(a) Representations and Warranties Correct; Survival. The representations and
warranties made by the Company in Article III hereof and Section 3 of the
Security Agreement shall have been true and correct as of the date of this
Agreement and the Initial Closing Date (with respect to the Initial Closing and
the Second Closing), and, with respect to each Subsequent Closing, shall be true
and correct in all material respects on the Closing Date of each Subsequent
Closing with the same force and effect as if they had been made on and as of
said date (except for such representations and warranties that are qualified by
their terms by a reference to materiality, which representations and warranties
as so qualified shall be true and correct in all respects and for any
representation or warranty that speaks as of a specific date, which shall have
been true and correct in all material respects as of such date). The
representations and warranties made by the Company in Article III hereof and
Section 3 of the Security Agreement shall survive until the Draw Termination
Date.

(b) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing shall have
been performed or complied with in all material respects.

(c) No Legal Order Pending. There shall not then be in effect any legal or other
order enjoining or restraining the transactions contemplated by this Agreement.

(d) No Law Prohibiting or Restricting Such Sale. There shall not be in effect
any law, rule or regulation prohibiting or restricting such sale or requiring
any consent or approval of any person which shall not have been obtained to
issue the Securities (except as otherwise provided in this Agreement).

(e) No Event of Acceleration. No Event of Acceleration (as defined in the Notes)
shall have occurred and be continuing on the applicable Closing Date.

(f) Legal opinion. Counsel to the Company shall have delivered, as of the
applicable Closing Date, an opinion in the form attached hereto as Exhibit D,
addressed to the Placement Agent and each of the Purchasers; provided that no
such opinion shall be delivered in connection with the Second Closing.

(g) Secretary’s Certificate. A certificate of the Secretary of the Company (the
“Secretary’s Certificate”), dated as of the applicable Closing Date and in
substantially the form attached hereto as Exhibit E, shall have been delivered
to the Placement Agent and each of the Purchasers.

(h) Good Standing. A certificate evidencing the formation and good standing of
the Company issued by the Secretary of State of the State of Delaware as of a
date within five days of the applicable Closing Date shall have been delivered
to the Placement Agent and each of the Purchasers; provided that no such
certificates shall be delivered in connection with the Second Closing.

(i) Foreign Qualification. A certificate evidencing the Company’s qualification
as a foreign corporation and good standing issued by the Secretary of State of
the State of California as of a date within five days of the applicable Closing
Date shall have been delivered to the Placement Agent and each of the
Purchasers; provided that no such evidence shall be delivered in connection with
the Second Closing.

 

24



--------------------------------------------------------------------------------

(j) Compliance Certificate. The Company shall have delivered to the Placement
Agent and each Purchaser a certificate, dated as of the applicable Closing Date
and signed by its Chief Executive Officer or its Chief Financial Officer,
certifying to the fulfillment of the conditions specified in Sections 6.1(a) and
(b) in the form attached hereto as Exhibit F.

 

VII. REGISTRATION RIGHTS

7.1 As used in this Agreement, the following terms shall have the following
meanings:

(a) “Affiliate” shall mean, with respect to any Person (as defined below), any
other Person controlling, controlled by or under direct or indirect common
control with such Person (for the purposes of this definition “control,” when
used with respect to any specified Person, shall mean the power to direct the
management and policies of such person, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” shall have meanings correlative to the
foregoing).

(b) “Business Day” shall mean a day Monday through Friday on which banks are
generally open for business in New York, New York.

(c) “Holders” shall mean the Purchasers and any person holding Registrable
Securities or any Person to whom the rights under Article VII have been
transferred in accordance with Section 7.9 hereof.

(d) “Person” shall mean any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).

(e) “Prospectus” means the prospectus included in a Registration Statement (as
defined below) (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

(f) The terms “register,” “registered” and “registration” refer to the
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

(g) “Registrable Securities” shall mean the Common Stock issuable upon exercise
of the Warrants issued in a Closing; provided, however, that securities shall
only be treated as Registrable Securities if and only for so long as (A) they
have not been disposed of pursuant to a registration statement declared
effective by the Commission; (B) they have not been sold in a transaction exempt
from the registration and prospectus delivery requirements of the Securities Act
so that all transfer restrictions and restrictive legends with respect thereto
are removed upon the consummation of such sale; (C) they are held by a Holder or
a permitted

 

25



--------------------------------------------------------------------------------

transferee pursuant to Section 7.9; or (D) the Securities issued at the same
Closing and held by non-Affiliates of the Company have not become freely
transferable without volume restrictions by any non-Affiliates of the Company
under Rule 144 (or any successor thereto) under the Securities Act.

(h) “Registration Expenses” shall mean all expenses incurred by the Company in
complying with Section 7.2 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and expenses of counsel for the Company, blue sky fees and expenses and the
expense of any special audits incident to or required by any such registration,
and the reasonable fees and expenses of one legal counsel for all Holders in
connection with each Registration Statement, not to exceed $35,000 in the
aggregate for all Registration Statements.

(i) “Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities and all fees and
expenses of legal counsel and other advisors for any Holder, except for the fees
and expenses of the legal counsel of the Holders as is set forth in the
definition of “Registration Expenses” above.

7.2 Subject to the terms herein, the Company will, not later than 90 days
following each Closing Date (provided that with respect to the Initial Closing
and the Second Closing, such date will be not later than 90 days following the
Initial Closing Date) (the “Filing Date”), (a) subject to receipt of necessary
information from, and reasonable cooperation by, the Holders, file a
registration statement with the SEC (a “Registration Statement”) on the
appropriate form to allow the resale of the Registrable Securities corresponding
to the Warrants issued in the Closing occurring on such Closing Date (which for
the avoidance of doubt, shall include the Registrable Securities corresponding
to the Warrants issued in the Initial Closing and the Second Closing with
respect to such Closings); (b) use its reasonable best efforts, subject to
receipt of necessary information from, and reasonable cooperation by, the
Holders, to have such Registration Statement declared effective by the SEC prior
to the date which is 120 days after the applicable Closing Date (or 180 days
after the applicable Closing Date in the event the Commission issues comments on
the Registration Statement); and (c) subject to Section 7.7 hereof, cause such
Registration Statement to remain effective (as applicable, the “Registration
Period”) until the earlier of (i) the first anniversary of such applicable
Closing Date (which for the avoidance of doubt shall be the Initial Closing Date
with respect to the Initial Closing and Second Closing), (ii) such date as all
such Registrable Securities have been sold (A) pursuant to the Registration
Statement; (B) to or through a broker, dealer or underwriter in a public
distribution or a public securities transaction; and/or (C) in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act under Section 4(a)(l) thereof so that all transfer restrictions
and restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale and (iii) at such time that such Registrable
Securities held by non-Affiliates of the Company have become freely transferable
without restriction under Rule 144 (or any successor thereto) under the
Securities Act. Thereafter, the Company shall be entitled to withdraw such
Registration Statement and the Holders shall have no further right to offer or
sell any of the Registrable Securities pursuant to such Registration Statement.
To the extent permissible, such Registration Statement also shall cover, to the
extent allowable under the Securities Act and the rules promulgated thereunder
(including Rule 416 under the Securities Act), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to such Registrable Securities.

 

26



--------------------------------------------------------------------------------

7.3 All Registration Expenses incurred in connection with any registration,
qualification, exemption or compliance pursuant to Section 7.2 shall be borne by
the Company. All Selling Expenses relating to the sale of securities registered
by or on behalf of Holders shall be borne by such Holders.

7.4 In the case of the registration, qualification, exemption or compliance
effected by the Company pursuant to this Agreement, the Company shall, upon
reasonable request, inform each Holder as to the status of such registration,
qualification, exemption and compliance. At its expense the Company shall:

(a) Not less than four trading days prior to the filing of a Registration
Statement or any related prospectus or any amendment or supplement thereto,
which filing makes changes to (i) the “Selling Stockholders” or “Plan of
Distribution” sections of a Registration Statement or any related prospectus, or
(ii) the disclosure of the transactions contemplated by this Agreement or the
Holders (other than changes to risk factors included in the Company’s quarterly
reports on Form 10-Q and annual reports on Form 10-K), the Company shall furnish
to the Holders copies of the “Selling Stockholders” section of such document,
the “Plan of Distribution” and any disclosure contained in such document that
addresses the transactions contemplated by this Agreement or the Holders, as
proposed to be filed, which documents will be subject to the review of such
Holders. If the Company is required to furnish to the Holders the information
set forth in the prior sentence, then the Company shall not file a Registration
Statement or any such prospectus or any amendments or supplements thereto that
does not contain the disclosure listing any Holder as a “Selling Stockholder”
except to the extent that such Holder has failed to provide all required
information to the Company at least two trading days prior to such filing.

(b) subject to Section 7.7 hereof, use its reasonable best efforts to keep such
registration, and any qualification, exemption or compliance under state or
federal securities laws which the Company determines to obtain, continuously
effective until the termination of the Registration Period; and

(c) advise the Holders as soon as practicable:

(i) when a Registration Statement or any amendment thereto has been filed with
the Commission and when a Registration Statement or any post-effective amendment
thereto has become effective, when the Commission notifies the Company whether
there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement; provided,
however, that the Company is not required to advise or notify the Holders in
connection with the filing of an amendment to a Registration Statement for the
purpose of complying with the undertakings set forth in Item 512(a)(1) of
Regulation S-K;

 

27



--------------------------------------------------------------------------------

(ii) of any request by the Commission or any other federal or state governmental
entity for amendments or supplements to the Registration Statement or the
Prospectus or for additional information relating to the offer and sale of
Registrable Securities;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of a Registration Statement or the initiation of any proceedings
for such purpose;

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities included therein
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and

(v) of the happening of any event that requires the making of any changes in a
Registration Statement or the prospectus so that, as of such date, the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the prospectus, in the light of the circumstances under which they
were made) not misleading;

(d) make every reasonable effort to avoid the issuance of, or if issued, obtain
the withdrawal of any order suspending the effectiveness of any Registration
Statement at the earliest possible time or any suspension of the qualification
(or exemption from qualification) of any of the Registrable Securities for sale
in any jurisdiction, as soon as reasonably practicable;

(e) at each Holder’s written request, furnish to such Holder, without charge, at
least one copy of such Registration Statement and any post-effective amendment
thereto, including financial statements and schedules, and, if the Holder so
requests in writing, all exhibits (including those incorporated by reference) in
the form filed with the Commission;

(f) during each applicable Registration Period, deliver to each Holder, without
charge, as many copies of the Prospectus and any amendment or supplement thereto
as such Holder may reasonably request in writing in order to facilitate the
public sale or other disposition of all or any of the applicable Registrable
Securities by the Holder; and the Company consents to the use, consistent with
the provisions hereof and applicable laws, rules or regulations, of the
Prospectus or any amendment or supplement thereto by each of the selling Holders
of Registrable Securities in connection with the offering and sale of the
Registrable Securities covered by the Prospectus or any amendment or supplement
thereto. In addition, upon the reasonable request of the Holder and subject in
all cases to confidentiality protections reasonably acceptable to the Company,
the Company will meet with a Holder or a representative thereof at the Company’s
headquarters to discuss all information relevant for disclosure in a
Registration Statement covering Registrable Securities, and will otherwise
cooperate with any Holder conducting an investigation for the purpose of
reducing or eliminating such Holder’s exposure to liability under the Securities
Act, including the reasonable production of information at the Company’s
headquarters;

(g) prior to any public offering of Registrable Securities pursuant to any
Registration Statement, register or qualify or obtain an exemption for offer and
sale under the securities or blue sky laws of such jurisdictions as any such
Holders reasonably request in

 

28



--------------------------------------------------------------------------------

writing and do any and all other reasonable acts or things reasonably necessary
or advisable to enable the offer and sale in such jurisdictions of the
Registrable Securities covered by such Registration Statement, provided,
however, that the Company shall not for any such purpose be required to
(i) qualify to transact business as a foreign corporation in any jurisdiction
where it is not so qualified; (ii) consent to general service of process in any
such jurisdiction; (iii) subject itself to taxation in any such jurisdiction;
(iv) provide any undertakings that cause material expense or burden to the
Company; or (v) make any change to its organizational documents which the board
of directors of the Company determines to be contrary to the best interests of
the Company and its stockholders;

(h) cooperate with the Holders to facilitate the timely preparation and
(i) delivery of certificates for the Registrable Securities, free of restrictive
legends, or (ii) an electronic delivery of the Registrable Securities at the
Depository Trust Company or a similar organization representing the Registrable
Securities to be sold pursuant to any Registration Statement in such
denominations and registered in such names as Holders, the managing underwriter
or agent may request at least two (2) business days prior to sales of
Registrable Securities pursuant to such Registration Statement, subject to the
submission by Holder to the Company’s transfer agent of the original
certificate(s) representing the Registrable Securities to be sold and a separate
Holder’s Certificate of Subsequent Sale, in a form reasonably satisfactory to
the Company, duly executed by the Holder and all other documentation reasonably
required by the Company and the Company’s transfer agent (all of which must be
provided to the Company a reasonable period of time prior to the date such
Holder intends to sell such Registrable Securities);

(i) subject to Section 7.7 hereof, upon the occurrence of any event contemplated
by Section 7.4(b)(v) above, the Company shall promptly prepare a post-effective
amendment to the Registration Statement or a supplement to the related
prospectus, or file any other required document so that, as thereafter promptly
delivered to purchasers of the Registrable Securities included therein, the
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; and

(j) use its best efforts to comply with all applicable rules and regulations of
the Commission, and use its reasonable best efforts to make generally available
to the Holders (which may be satisfied upon filing via EDGAR) not later than 45
days (or 90 days if the fiscal quarter is the fourth fiscal quarter) after the
end of its fiscal quarter in which the first anniversary date of the effective
date of any Registration Statement occurs, an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act.

Notwithstanding the foregoing, it shall be a condition precedent to the
obligations of the Company to take any action pursuant to paragraphs (a) through
(j) of this Section 7.4, that the Holder shall furnish to the Company such
information regarding itself, the Registrable Securities to be sold by the
Holder, and the intended method of disposition of such Registrable Securities as
shall be required to effect the registration of the Registrable Securities, all
of which information shall be furnished to the Company in writing specifically
for use in the Registration Statement.

 

29



--------------------------------------------------------------------------------

7.5 The Holders shall have no right to take any action to restrain, enjoin or
otherwise delay any registration pursuant to Section 7.2 hereof as a result of
any controversy that may arise with respect to the interpretation or
implementation of this Agreement.

7.6 (a) To the extent permitted by law, the Company shall indemnify each Holder
and Affiliate of each Holder, and their respective officers, directors, agents,
investment advisors, partners, members and employees, with respect to which any
registration, qualification or compliance has been effected pursuant to this
Agreement, against all claims, losses, damages and liabilities (or action in
respect thereof), including any of the foregoing incurred in settlement of any
litigation, commenced or threatened (subject to Section 7.6(c) below), arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in any Registration Statement or any amendment or
supplement thereof, or any Prospectus or any amendment or supplement thereof
(including any preliminary prospectus), or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in light of the
circumstances in which they were made, and will reimburse each Holder and
Affiliate of each Holder, and their respective officers, directors, agents,
investment advisors, partners, members and employees, for reasonable legal and
other expenses reasonably incurred by such person in connection with
investigating or defending any such claim, loss, damage, liability or action as
incurred; provided that the Company will not be liable in any such case to the
extent that any such claim, loss, damage, liability or action arises out of,
relates to or is based upon (i) an untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of such Holder or person controlling such Holder and stated to be
specifically for use in preparation of such Registration Statement, Prospectus
or any supplement or amendment thereto, or (ii) the failure of the Holder to
comply with the covenants and agreements contained in this Agreement respecting
sales of Registrable Securities.

(b) Each Holder will severally and not jointly, if Registrable Securities held
by such Holder are included in the securities as to which such registration,
qualification or compliance is being effected, indemnify the Company, its
Subsidiaries, and each of their respective directors, officers and agents and
each Affiliate of the foregoing, against all claims, losses, damages,
liabilities and expenses (or actions in respect thereof), including any of the
foregoing incurred in settlement of any litigation, commenced or threatened
(subject to Section 7.6(c) below), arising out of or based on any untrue
statement of a material fact contained in any Registration Statement or any
amendment or supplement thereof, or any Prospectus or any amendment or
supplement thereof (including any preliminary prospectus), or based on any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in light of the
circumstances in which they were made, in each case to the extent, but only to
the extent, that such untrue statement or omission thereof is made in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of the Holder specifically for use in preparation of such Registration
Statement, Prospectus or any amendment or supplement thereto or is due to the
failure of the Holder to comply with the covenants and agreements contained in
the Agreement with respect to the sale of Registrable Securities, and the Holder
will reimburse the Company, its directors and officers, and each person
controlling the Company for reasonable legal and any other expenses reasonably
incurred in connection with investigating, defending, settling, compromising or
paying any such claim, loss, damage, liability, expense or action as incurred.
Notwithstanding the foregoing, in no event shall a Holder be liable for any such
claims, losses, damages or liabilities in an amount greater than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such Holder’s indemnification obligation,
except in the event of fraud or intentional misrepresentation.

 

 

30



--------------------------------------------------------------------------------

(c) Each party entitled to indemnification under this Section 7.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, provided
that the failure of any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its obligations under this
Agreement, unless such failure is materially prejudicial to the Indemnifying
Party in defending such claim or litigation. Subject to provisions hereinafter
stated, in case any such action is brought against any Indemnified Party and
such Indemnified Party seeks or intends to seek indemnity from an Indemnifying
Party, the Indemnifying Party will be entitled to participate in, and, to the
extent that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such Indemnified Party; provided, however, if the defendants in any such action
include both the Indemnified Party and the Indemnifying Party, and the
Indemnifying Party and the Indemnified Party, based upon the advice of such
Indemnified Party’s counsel, shall have reasonably concluded that there may be a
conflict of interest between the positions of the Indemnifying Party and the
Indemnified Party in conducting the defense of any such action or that there may
be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the Indemnifying Party, the
Indemnified Party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such Indemnified Party or parties. Upon receipt of notice
from the Indemnifying Party to such Indemnified Party of its election so to
assume the defense of such action and approval by the Indemnified Party of
counsel, the Indemnifying Party will not be liable to such Indemnified Party
under this Section 7.6 for any legal or other expenses subsequently incurred by
such Indemnified Party in connection with the defense thereof unless (i) the
Indemnified Party shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the Indemnifying Party shall not be
liable for the expenses of more than one separate counsel, which counsel will be
disclosed by the Indemnified Parties to the Indemnifying Party), or (ii) the
Indemnifying Party shall not have employed counsel reasonably satisfactory to
the Indemnified Party to represent the Indemnified Party within a reasonable
time after notice of commencement of action, in each of which cases the
reasonable fees and expenses of counsel shall be at the expense of the
Indemnifying Party. In no event shall any Indemnifying Party be liable in
respect of any amounts paid in settlement of any action unless the Indemnifying
Party shall have approved the terms of such settlement; provided that such
approval shall not be unreasonably withheld.

(d) If the indemnification provided for in this Section 7.6 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage or expense referred to therein (other than
due to the exemptions to indemnity set forth in Section 7.6(a) above), then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion

 

31



--------------------------------------------------------------------------------

as is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions or inaccuracies in the representations and warranties in
this Agreement which resulted in such loss, liability, claim, damage or expense
as well as any other relevant equitable considerations. The relative fault of
the Indemnifying Party and of the Indemnified Party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact or the inaccurate
representation and/or warranty relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. Notwithstanding the foregoing, in no event shall a Holder
be liable for any such claims, losses, damages or liabilities pursuant to this
paragraph 7.6(d) in an amount greater than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such Holder’s indemnification obligation, except in the event of fraud or
intentional misrepresentation.

7.7(a) Notwithstanding any other provision of this Agreement, each Holder agrees
that, upon receipt of any notice from the Company of the happening of any event
requiring the preparation of a supplement or amendment to a prospectus relating
to Registrable Securities or the filing of an appropriate report with the SEC
pursuant to the Exchange Act, so that, as thereafter delivered to the Holders,
such prospectus shall not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, each Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the Registration Statement
contemplated by Section 7.2 until its receipt of copies of the supplemented or
amended prospectus from the Company or confirmation of the filing of such report
with the SEC by the Company, any such prospectus to be forwarded promptly to the
Purchaser by the Company, and, if so directed by the Company, each Holder shall
deliver to the Company all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.

(b) Notwithstanding any other provision of this Agreement, each Holder shall
suspend, upon request of the Company, any disposition of Registrable Securities
pursuant to the Registration Statement and prospectus contemplated by
Section 7.2 during any periods not to exceed 90 days in the aggregate within any
one 12 month period when the Company reasonably determines in good faith that
offers and sales pursuant thereto should not be made by reason of the presence
of material undisclosed circumstances or developments with respect to which the
disclosure that would be required in such a prospectus is premature, would have
an adverse effect on the Company or is otherwise inadvisable.

(c) As a condition to the inclusion of its Registrable Securities, each Holder
shall furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing or as shall be required in connection with any registration,
qualification or compliance referred to in this Article VII.

 

32



--------------------------------------------------------------------------------

(d) Each Holder hereby covenants with the Company not to make any sale of any
Registrable Securities without effectively causing the prospectus delivery
requirements under the Securities Act to be satisfied.

(e) Each Holder acknowledges and agrees that Registrable Securities sold
pursuant to any Registration Statement described in this Section are not
transferable on the books of the Company unless the stock certificate submitted
to the transfer agent evidencing such Registrable Securities is accompanied by a
certificate reasonably satisfactory to the Company to the effect that (i) such
Registrable Securities have been sold in accordance with such Registration
Statement and (ii) the requirement of delivering a current prospectus has been
satisfied.

(f) Each Holder agrees not to take any action with respect to any distribution
deemed to be made pursuant to such Registration Statement which would constitute
a violation of Regulation M under the Exchange Act or any other applicable rule,
regulation or law.

(g) At the end of the period during which the Company is obligated to keep the
Registration Statement current and effective as described above, the Holders of
Registrable Securities included in the Registration Statement shall discontinue
sales of shares pursuant to such Registration Statement upon receipt of notice
from the Company of its intention to remove from registration the shares covered
by such Registration Statement which remain unsold, and such Holders shall
notify the Company of the number of shares registered which remain unsold
immediately upon receipt of such notice from the Company.

7.8 With a view to making available to the Holders the benefits of certain rules
and regulations of the Commission which at any time permit the sale of the
Registrable Securities to the public without registration, the Company shall use
its reasonable best efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(c) so long as a Holder owns any unregistered Registrable Securities, furnish to
such Holder, upon any reasonable written request, a written statement by the
Company as to its compliance with Rule 144 under the Securities Act, and of the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents of the Company as such Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing a Holder to sell any such securities without registration.

7.9 Subject to Section 8.3, the rights to cause the Company to register
Registrable Securities granted to the Holders by the Company under Section 7.2
may be assigned in full by a Holder in connection with a transfer by such Holder
of its Registrable Securities, but only if: (i) such transfer may otherwise be
effected in accordance with applicable securities laws; (ii) such Holder gives
prior written notice of the proposed transfer to the Company including the name
and address of such transferee and a copy of the transfer documents and
agreements;

 

33



--------------------------------------------------------------------------------

(iii) such transferee agrees in writing with the Company to be bound by and to
comply with the terms and provisions of this Agreement; (iv) the transferee is
an “accredited investor” as that term is defined in Rule 501 of Regulation D;
and (v) such transfer is otherwise in compliance with this Agreement and the
applicable Warrants. Except as specifically permitted by this Section 7.9, the
rights of a Holder with respect to Registrable Securities as set forth herein
shall not be transferable to any other person, the Company may impose stop
transfer orders with respect to any such transfer or attempted transfer, and any
such transfer or attempted transfer shall be null and void.

7.10 The Company shall use reasonable best efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed.

7.11 With the written consent of the Company and the Holders holding at least a
majority of the Registrable Securities that are then outstanding, any provision
of this Article VII may be waived (either generally or in a particular instance,
either retroactively or prospectively and either for a specified period of time
or indefinitely) or amended and shall be effective against all Holders. Upon the
effectuation of each such waiver or amendment, the Company shall promptly give
written notice thereof to the Holders, if any, who have not previously received
notice thereof or consented thereto in writing.

7.12 The Company acknowledges and agrees that irreparable damage would occur in
the event that any of the provisions of this Article VII were not performed in
accordance with its specific terms or were otherwise breached and that such
damage would not be compensable in money damages and that it would be extremely
difficult or impracticable to measure the resultant damages. Accordingly, except
as otherwise specifically set forth herein, any Purchaser shall be entitled to
an injunction or injunctions with respect to the provisions of this Article VII
and to enforce specifically the terms and provisions hereof, in addition to any
other remedy to which it may be entitled at law or in equity, and the Company
expressly waives any defense that a remedy in damages would be adequate and
expressly waives any requirement in an action for specific performance for the
posting of a bond by the Purchaser bringing such action.

7.13 If at any time during the Registration Period for a particular Registration
Statement there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within ten (10) business days after receipt of such
notice, any such Holder shall so request in writing, the Company shall include
in such registration statement all or any part of such Registrable Securities
such holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights.

 

34



--------------------------------------------------------------------------------

VIII.   MISCELLANEOUS

8.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by facsimile, with confirmation, by registered or
certified mail, return receipt requested, or delivered by hand against written
receipt therefore or sent by nationally recognized overnight express courier
postage prepaid, if to the Company: addressed to InSite Vision Incorporated,
965 Atlantic Avenue, Alameda, California 94501, Attn: Chief Financial Officer,
Fax: (510) 865-5700 and if to the Purchaser, at the Purchaser’s address or
facsimile number indicated on the signature page of this Agreement. Notices
shall be deemed to have been given or delivered in the case of facsimile, upon
receipt of confirmation of transmission by the sender, registered or certified
mail, three days after so mailed, in the case of hand delivery, when so
delivered against written receipt therefore, and in the case of overnight
express courier, the day after mailing, except notices of change of address,
which shall be deemed to have been given or delivered when received.

8.2 Any modification, amendment or waiver of any term of this Agreement must be
made in writing and signed by the Purchasers that are holders of a majority of
the aggregate outstanding principal amount of the Notes then issued pursuant to
this Agreement, or, if no Notes have then been issued, then by Purchasers
representing a majority of the aggregate Commitment Amounts (the “Majority
Holders”), the Placement Agent, and the Company; provided that the Purchasers
that do not consent to such modification, amendment or waiver will be treated
the same as the Purchasers that do consent to such modification, amendment or
waiver. Any such modification, amendment or waiver shall be limited to its
express terms. It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.

8.3 A Purchaser may not assign or transfer any of its rights or obligations
under any of the Transaction Documents without the prior written consent of the
Company; provided that, notwithstanding the foregoing, a Purchaser may, without
the prior written consent of the Company (a) assign its rights and obligations
under its issued and outstanding Warrants, Warrant Shares issuable thereunder or
registration rights with respect thereto (as provided herein) to any third
party, and (b) assign its rights and obligations under the Notes (i) in the case
of a Purchaser that is a natural person, to a trust for bona fide estate
planning purposes, and (ii) in the case of a Purchaser that is a venture capital
or private equity fund, to other funds under common investment management with
such fund. The Company may not assign or transfer any of its rights or
obligations under any of the Transaction Documents (other than the Warrants)
without the prior written consent of the Majority Holders. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective heirs, legal representatives, successors
and permitted assigns. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them.

8.4 Upon the execution and delivery of this Agreement by the Purchaser, this
Agreement shall become a binding obligation of the Purchaser with respect to the
purchase of the Securities as herein provided; subject, however, to the right
hereby reserved to the Company to revoke a Purchaser’s subscription in
accordance with Section 5.4.

 

35



--------------------------------------------------------------------------------

8.5 NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE
PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND PROVISIONS
HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. IN THE EVENT
THAT A JUDICIAL PROCEEDING IS NECESSARY, THE EXCLUSIVE FORUMS FOR RESOLVING
DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT ARE EITHER THE SUPREME
COURT OF THE STATE OF NEW YORK IN AND FOR THE COUNTY OF NEW YORK OR THE FEDERAL
COURTS FOR SUCH STATE AND COUNTY, AND ALL RELATED APPELLATE COURTS, THE PARTIES
HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH COURTS AND AGREE TO SAID
VENUE. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

8.6 The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

8.7 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

8.8 This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.

8.9 (a) The Purchasers severally agree not to issue any public statement with
respect to the Purchasers’ investment or proposed investment in the Company or
the terms of any agreement or covenant between them and the Company without the
Company’s prior written consent, except such disclosures as may be required
under applicable law or under any applicable order, rule or regulation.

(b) The Company agrees not to disclose the names, addresses or any other
information about the Purchasers, except as required by law and to satisfy its
obligations under Article VII.

8.10 Each Purchaser represents and warrants that it has not engaged, consented
to nor authorized any broker, finder or intermediary to act on its behalf,
directly or indirectly, as a broker, finder or intermediary in connection with
the transactions contemplated by this Agreement, which, for the avoidance of
doubt, does not include the Placement Agent. Each Purchaser hereby severally
agrees to indemnify and hold harmless the Company from and against all fees,
commissions or other payments owing to any such person or firm acting on behalf
of such Purchaser hereunder.

 

36



--------------------------------------------------------------------------------

8.11 Nothing in this Agreement shall create or be deemed to create any rights in
any person or entity not a party to this Agreement, except for the holders of
Registrable Securities.

[The remainder of this page is intentionally left blank.]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

COMPANY: InSite Vision Incorporated By:   /s/ Louis Drapeau Name:   Louis
Drapeau Title:   Vice President and Chief Financial Officer

 

PLACEMENT AGENT: Riverbank Capital Securities, Inc. By:   /s/ David Taven Name:
  David Taven Title:   Chief Compliance Officer

 

38



--------------------------------------------------------------------------------

Counterpart Signature Page to Securities Purchase Agreement

 

PURCHASER (If an individual):

  PURCHASER (If an entity):

 

 

 

Signature of Investor

  Print name of Investor if an entity

 

 

By:   

Print Name of Investor

   

Print Name: 

 

 

Print Title:   

Signature of Joint Owner (if applicable)  

 

  Print Name of Joint Owner  

Commitment Amount:                                          
                               

Address                                          
                               

Address                                                                  
       

City, State and Zip Code                                          
                               

Telephone                                          
                               

Facsimile                                          
                               

Tax ID # or Social Security #                                          
                               

Name in which securities should be issued:
                                                                         

Dated:                                              



--------------------------------------------------------------------------------

CERTIFICATE OF SIGNATORY

(To be completed if Notes and Warrants are

being subscribed for by an entity)

I,                                                                  , am the
                                                      of
                                                                      (the
“Entity”).

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Securities Purchase Agreement and to purchase and
hold the Notes and Warrants offered hereunder, and certify further that the
Securities Purchase Agreement, the Confidential Purchaser Questionnaire, and the
other Transaction Documents have been duly and validly executed on behalf of the
Entity and constitute legal and binding obligations of the Entity.

IN WITNESS WHEREOF, I have set my hand this                      day of
                                , 2014.

 

 

Signature)



--------------------------------------------------------------------------------

SCHEDULE A

CONFIDENTIAL PURCHASER QUESTIONNAIRE

(attached)



--------------------------------------------------------------------------------

Exhibit A

Form of Note

(attached)



--------------------------------------------------------------------------------

Exhibit B

Form of Warrant

(attached)



--------------------------------------------------------------------------------

Exhibit C

Form of Tranche Request

Pursuant to the Section 1.3 of that certain Securities Purchase Agreement by and
between InSite Vision Incorporated (the “Company”) and certain signatories
therein, dated as of [            ] (the “Purchase Agreement”), the Company
hereby schedules a Subsequent Closing for a Tranche as follows. Capitalized
terms used but not otherwise defined herein are as set forth in the Purchase
Agreement.

 

Aggregate Purchase Price for this Tranche:

       

Closing Date

       

Instructions for Payment by Wire Transfer:

[Instructions for Payment by Check:]

Payment must be made at least one Business Day prior to the Closing Date.



--------------------------------------------------------------------------------

Exhibit D

Form of Legal Opinion

(attached)



--------------------------------------------------------------------------------

Exhibit E

Form of Secretary’s Certificate

(attached)



--------------------------------------------------------------------------------

Exhibit F

Form of Compliance Certificate

(attached)